                          UNITED STATES DISTRICT COURT
                           DISTRICT OF RHODE ISLAND

 UNITED STATES OF AMERICA                    Cr. No. 1:21-CR-00012-JJM-LDA
             v.
 LUIS JOEL SIERRA
             Defendant.



                  REQUEST FOR EXAMINATION TO DETERMINE
                       COMPETENCY TO STAND TRIAL

                                    I. INTRODUCTION

       The defense has filed a motion requesting a hearing to determine the mental

competency of the defendant to stand trial. The motion is supported by a report of a

forensic examiner who conducted an evaluation of the defendant and offers an opinion

that the defendant is not competent to stand trial.

       Pursuant to 18 U.S.C. §§ 4241 and 4247(b), the government requests that the Court

order the United States Bureau of Prisons (“BOP”) to conduct a psychiatric or

psychological examination to determine the defendant’s competency and that a report

concerning the examination be filed with the Court. The BOP protocol in place for

determining competency at the Court’s request is both fair and thorough.          A full

examination by BOP staff, while the defendant is briefly in BOP custody, is necessary for

the Court to have confidence in the determination.       An incomplete or abbreviated

competency examination can have dire consequences for the defendant and the public,

both of whom have substantial interests at stake.
                                      II. DISCUSSION

       A criminal complaint filed on August 14, 2020 charged the defendant with the

arson of a Providence Police Department cruiser. The Court detained the defendant at

his initial appearance and turned away requests for release thereafter. The defendant’s

third attempt at release succeeded on December 8, 2020 and he has since been on home

incarceration with GPS monitoring.

       On February 5, 2021, the grand jury returned an indictment charging the

defendant with arson of a Providence Police Department vehicle, in violation of 18

U.S.C. § 844(f)(2). If convicted the defendant faces a maximum term of imprisonment

of forty years and a mandatory minimum term of seven years. On the day he was

indicted, the defendant filed a motion requesting that the Court conduct a hearing

pursuant to 18 U.S.C. § 4241(a) to determine his mental competency to stand trial. A

report filed in support of the motion summarized an evaluation conducted by a

defense-retained psychologist as a result of which the psychologist determined that the

defendant is not competent to stand trial.

       18 U.S.C. § 4241(b) provides that prior to the requested hearing, the Court “may

order that a psychiatric or psychological examination of the defendant be conducted,

and that a psychiatric or psychological report be filed with the court,” and a companion

provision, 18 U.S.C. § 4247(b), sets forth the process for conducting the competency

examination. Section 4247(b) permits the Court to commit the person to the care of the

Attorney General at a suitable facility for a period of thirty days, a time period which

can be extended by fifteen days to allow the evaluation to be completed. Upon
completion of the evaluation, a report must be submitted to the Court and the parties.

Id. § 4247(c). The past practice of this Court in similar circumstances has been to

engage the Bureau of Prisons and their team of medical experts to carry out the Court’s

directive.

       There are important reasons for having a psychological or psychiatric evaluation

conducted in the manner provided by statute. BOP psychologists and psychiatrists

“conduct forensic evaluations directly for the Federal Court, not for the U.S. Attorney or

for the Court.” Federal Bureau of Prisons Program Statement, Forensic and Other

Mental Health Evaluations 9 (Apr. 16 2008),

(https://www.bop.gov/policy/progstat/5070_012.pdf) (last visited Apr. 6, 2021). As

such, the obligation of the BOP forensic examiner is “to the justice system, specifically

the court, and not to the United States Attorney’s Office, the defense attorney, or even

the individual being evaluated.” Federal Bureau of Prisons, Reference Guide for Forensic

Evaluations (Version 2) 2 (February 2021) (attached as Exhibit 1). Elimination of a fee-

based evaluation reduces the risk of adversarial allegiance or retained bias. Exhibit 1,

at 2-3; Murrie, Daniel C., et al. “Are Forensic Experts Biased by the Side That Retained

Them?” Psychological Science, vol. 24, no. 10, 2013, pp. 1889–1897,

www.jstor.org/stable/24539382. (last visited Apr. 6, 2021).

       A forensic evaluator at a BOP facility has access to a quantity of data unmatched

in other settings. The evaluator’s initial review includes: court contact; attorney

contact; notification to the individual being evaluated and an initial mental health

screening. Exhibit 1, at 4. The Reference Guide directs the forensic evaluator to make
contact with attorneys for both parties at the outset of the process and seek from them

any records not already in possession of the evaluator, including police reports, mental

health records and medical records. Id. at 5. 1

       After completing the initial review, the BOP forensic evaluator engages in an

ongoing assessment. The term “ongoing” aptly describes this phase of the evaluation

and separates the evaluation at a BOP facility apart from those conducted in the private

mental health community. The ongoing assessment includes the following: serial

interviews with the individual being evaluated; behavioral observations; review of

collateral information; review of medical history and current issues; psychological

testing (as needed) and legally-focused interviews (if directed in the Court’s referral).

Id. at 7. The interviews should address any responses to psychiatric medications. Id.

at 8. Since prescribed medicine would be administered in a controlled setting at a BOP

facility, the forensic evaluator can have greater confidence in the efficacy of the

medicine and greater confidence in the defendant’s reporting about the administration

of it. Id.

       Observing the defendant’s behavior can play an important part in the evaluation.

How the individual interacts with other inmates, staff at the facility, including

correctional staff, recreation staff, other health care providers and pharmacy staff


1The forensic psychologist whom the defendant retained did not contact any member of the
prosecution team during the evaluation process. On November 9, 2020, the government
provided defense counsel with the defendant’s medical records from the Wyatt Detention
Facility for the period from August 14, 2020 to November 9, 2020. These records included
mental health evaluations. At page 5 of his report dated January 4, 2021, the defense’s forensic
psychologist details the records reviewed and does not mention the Wyatt medical records.
ECF No. 35-1, at 5.
provides valuable 24/7 data points for the forensic evaluator. Id. These observations

also include review of log books, incident reports, and any other written documentation

generated during the study period. Id. Review of recorded telephone conversations

and non-privileged written correspondence offers perspective into the defendant’s level

of functioning and thought process. Id. Once compiled, these behavioral observations

provide a mosaic of the day-to-day activities of the defendant and insight into the

sincerity of the defendant’s claims or conversely, evidence of malingering.

       A forensic evaluation conducted pursuant to 18 U.S.C. §§ 4241(b) and 4247(b)

provides the Court with unparalleled access and insight to the true mental state of the

defendant. An evaluation of the defendant outside of a confinement setting may be

preferable to the defendant but handicaps the Court with a less than robust fount of

information about the defendant to rely upon. Related to this are questions of funding

since BOP will not pay for an examination conducted in the community. Federal

Bureau of Prisons, Legal Resource Guide to the Federal Bureau of Prisons 48 (2019)

(https://www.bop.gov/resources/pdfs/legal_guide_march_2019.pdf)(last visited Apr.

6, 2021).

       When the Court weighs whether to confine the defendant for thirty days during

the BOP forensic evaluation process, it should consider the impact of accepting the

finding of defendant’s retained psychologist – a decision that will likely result in an

even longer period of detention. If the Court accepts the defense expert’s

incompetency findings and thus concludes by a preponderance of the evidence that the

defendant is incompetent to stand trial, the law requires the Court to commit the
defendant for a reasonable period (not to exceed four months) for a determination of

whether the defendant can attain competency. 2 18 U.S.C. § 4241(d)(1); see, e.g. United

States v. Dalasta, 856 F.3d 549, 553 (8th Cir. 2017) (18 U.S.C. § 4241(d)(1) creates

mandatory duty to commit a defendant who is found incompetent to the Attorney

General even if there is undisputed medical evidence that defendant cannot be restored

to competency); United States v. Magassouba, 544 F.3d 387, 404-405 (2d Cir. 2008) (once a

defendant is found incompetent under 18 U.S.C. § 4241(b), commitment pursuant to 18

U.S.C. § 4241(d)(1) is mandatory); United States v. Ferro, 321 F.3d 756, 761 (8th Cir. 2003)

(use of term “shall” in 18 U.S.C. § 4241(d)(1) requires commitment to the Attorney

General upon a finding of incompetency); United States v. Fillipi, 211 F.3d 649, 651 (1st

Cir. 2000) (district court has no discretion and must commit defendant for a period up

to four months after finding him incompetent to stand trial).

       Thus, while the Court’s request for a plenary evaluation conducted at a BOP

facility will necessitate a brief period of confinement while that evaluation is conducted,

the Court must also consider that the defendant likely faces a lengthier period of

detention were the Court to simply accept without challenge the findings proposed by

the defendant’s psychologist.

       For these reasons, the government requests that the Court order a forensic



2 If there is a determination that a defendant can attain competency, 18 U.S.C. § 4241(d)(2)
requires him to be committed for an additional reasonable period of time beyond the
assessment period, if the Court finds that this additional time will lead to the defendant
attaining the capacity to permit the proceedings to go forward. Thus, a defendant could be
committed for an indeterminate period of time beyond the four months allocated for assessing
whether he can attain competency.
evaluation of the defendant’s competency to stand trial be conducted at a BOP facility

in accord with 18 U.S.C. §§ 4241(b) and 4247(b). Should the Court deny this Motion,

the government requests that the Court inform the parties of its conclusion and provide

the government an opportunity to determine whether it should retain a qualified

forensic examiner for the prosecution.

                                               Respectfully submitted,

                                               RICHARD B. MYRUS
                                               Acting United States Attorney

                                               /s/ Paul F. Daly, Jr.

                                               PAUL F. DALY, JR.
                                               Assistant U.S. Attorney
                                               RI Bar No. 3970
                                               50 Kennedy Plaza, 8th Floor
                                               Providence, RI 02903
                                               Email: paul.daly@usdoj.gov
                                               Tel: 401-709-5000
                                               Fax: 401-709-5001

DATED: April 6, 2021


                             CERTIFICATE OF SERVICE

      On the 6th day of April 2021, the United States of America caused the within
ARequest for Examination @ to be filed by ECF and is thus available to both parties.




                                               /s/ Paul F. Daly, Jr.
                                               PAUL F. DALY, JR.
                                               Assistant U.S. Attorney
                                               RI Bar No. 3970
                                               50 Kennedy Plaza, 8th Floor
    Providence, RI 02903
    Email: paul.daly@usdoj.gov
    Tel: 401-709-5000
    Fax: 401-709-5001




8
